Citation Nr: 0938044	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for service connected degenerative changes, left 
knee, including postoperative residuals of a total left knee 
replacement from July 1, 2007 to March 13, 2008.

2.  Entitlement to an initial evaluation in excess of 60 
percent for service connected degenerative changes, left 
knee, including postoperative residuals of a total left knee 
replacement from March 13, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1968 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The record reflects that the Veteran requested a travel board 
hearing in January 2006.  The travel board hearing was 
scheduled for March 2007.  However, the Veteran withdrew his 
request in March 2007.  38 C.F.R. § 20.704(e) (2008).

In the February 2005 rating decision, in pertinent part, the 
RO established service connection for degenerative changes, 
left knee, due to overuse injury; assigned an initial 10 
percent evaluation for that disability and effectuated the 
award as of May 24, 2004.  Subsequently, the RO, in a May 
2006 rating decision, granted a temporary 100 percent 
evaluation for total left knee arthroplasty under the 
provisions of 38 C.F.R. § 4.71a Diagnostic Code 5055 for the 
period between May 4, 2006 and July 1, 2007 and a 30 percent 
evaluation from July 1, 2007.  Finally, in June 2006, the RO 
granted an increase to a 20 percent evaluation for 
degenerative changes, left knee, due to overuse injury prior 
to May 4, 2006; continued the 100 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 for the period from May 4, 2006 to July 
1, 2007; and continued the 30 percent evaluation for that 
disability for the period on and after July 1, 2007.  A 
September 2008 Board decision denied an evaluation greater 
than 20 percent prior to May 4, 2006.

The Board notes that the claim at issue was previously 
remanded by the Board in September 2008, for further 
evidentiary and procedural development.  This was 
accomplished.  Subsequently, in the June 2009 rating 
decision, the RO increased the Veteran's disability rating to 
60 percent from March 13, 2008.  Because less than the 
maximum available benefit for a schedular rating was awarded 
for the period of July 1, 2007 to March 13, 2008, the issue 
is properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether a rating in 
excess of 30 percent for the period of July 1, 2007 to March 
13, 2008 is warranted.


FINDINGS OF FACT

1.  From July 1, 2007 to March 13, 2008, the Veteran's 
degenerative changes, left knee, status post-total knee 
replacement, is manifested by a range of motion of 0 to 90 
degrees with no varus or valgus instability, no ankylosis, no 
impairment of the tibia and fibula and severe painful motion 
or weakness is not demonstrated.

2.  From March 13, 2008, the Veteran's degenerative changes, 
left knee, status post-total knee replacement, is manifested 
by a range of motion of 0 to 90 degrees with no varus or 
valgus instability, no ankylosis, no impairment of the tibia 
and fibula, but with severe painful motion or weakness on 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for 
service-connected degenerative changes, left knee, including 
postoperative residuals of a total left knee replacement have 
not been met or approximated for the period from July 1, 2007 
to March 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5055 (2008).

2.  The criteria for an evaluation higher than 60 percent for 
service-connected degenerative changes, left knee, including 
postoperative residuals of a total left knee replacement have 
not been met or approximated for the period from March 13, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.

The Board observes that the June 2004 letter was sent to the 
Veteran prior to the February 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a June 2009 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA and private treatment records, and the Veteran has 
been afforded a VA examination in connection with his claim, 
the respective report of which is of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's left knee disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
Veteran's service- connected degenerative changes, left knee, 
including postoperative residuals of a total left knee 
replacement.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  

The record reflects that the Veteran's service-connected left 
knee disability was rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008) prior to May 
4, 2006.  On May 4, 2006, the Veteran underwent total knee 
replacement surgery; therefore, the diagnostic code was 
changed to Diagnostic Code 5055.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diagnostic 
Code 5055 provides that a prosthetic replacement of the knee 
joint be rated as 100 percent disabling for at least one year 
following implantation of the prosthesis.  In the present 
case, the Veteran's service-connected left knee disability 
was rated as 100 percent disabling for the period from May 4, 
2006, through July 1, 2007.  As of July 1, 2007, the 
Veteran's rating was reduced to 30 percent until March 13, 
2008 at which point it was increased to a 60 percent 
disability rating.

As noted above, the Veteran was originally rated under 5010.  
Diagnostic Code 5010 pertains to arthritis due to trauma 
substantiated by x-ray findings and is to be rated as 
degenerative arthritis.  Traumatic arthritis (Diagnostic Code 
5010) is evaluated according to Diagnostic Code 5003, which 
pertains to degenerative arthritis.  Under Diagnostic Code 
5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  However, 
if the limitation of motion of the specific joint(s) involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating will be applied if there is degenerative 
arthritis established by X-ray findings and objective 
evidence of limitation of motion, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

In considering the Veteran's increased rating claim, the 
Board has already decided the appeal for the period prior to 
May 4, 2006, and need not consider the period of time when it 
was rated as 100 percent disabling.  As discussed below, it 
will only consider whether he is entitled to a rating in 
excess of 30 percent from July 1, 2007 to March 13, 2008 and 
in excess of 60 percent from March 13, 2008.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran.  In accordance 
therewith, the Veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

In rating disabilities, the Board places significantly more 
weight on the objective clinical findings reported on 
physical examination reports than the Veteran's own 
subjective statements in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  

As stated above, the Board notes that in the May 2006 rating 
decision the Veteran was granted a 30 percent evaluation, the 
minimum evaluation for post total knee arthroplasty.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.  That rating decision 
stated that the 30 percent evaluation in combination with the 
previously granted service connected residuals of fasciotomy, 
left leg, evaluated at 20 percent, constituted a full grant 
on appeal because a higher evaluation would exceed the 
maximum 40 percent allowed for below the knee amputation.  38 
C.F.R § 4.68 (stating that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed).  Combined evaluations for disabilities below the 
knee shall not exceed 40 percent, however, the 40 percent 
rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Amputation not improvable by 
prosthesis controlled by natural knee action can be rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5164.  As 
such the Board will include this diagnostic code in its 
evaluation the Veteran's left knee disability.

From July 1, 2007 to March 13, 2008

The Board notes, as stated above, that the Veteran underwent 
a total knee replacement on May 4, 2006.  His disability was 
therefore rated as 100 percent disabling from May 4, 2006, 
through July 1, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  As of July 1, 2007, the Veteran's degenerative 
changes, left knee, including postoperative residuals of a 
total left knee replacement are rated as 30 percent disabling 
pursuant to Diagnostic Code 5055.  Subsequent to the initial 
100 percent disability rating for at least the first year 
following implantation, Diagnostic Code 5055 provides for a 
60 percent disability rating when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the Board is to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 
minimum rating of 30 percent is required.  Id.

According to the July 2006 C&P examination the Veteran's 
range of motion was 0 to 90 degrees with pain on motion and 
fatigability with repetition.  The Board acknowledges that 
the examination notes swelling and pain since the knee 
surgery.  The examiner notes that the Veteran does have a 
cane, but that he doesn't use the cane, a brace or crutches 
at the time of the examination, however, the August 2007 C&P 
examination notes that the Veteran requires a brace when 
walking.  The Board notes that at the August 2007 
examination, the Veteran experiences pain, stiffness, 
effusion, and inflammation.  The Veteran's range of motion 
against gravity is 0 to 90 degrees.  The examination report 
notes that pain starts at 45 degrees and ends at 90 degrees.  
There is additional limitation on motion with repetitive use 
at 0 to 80 degrees due to pain.  X-rays associated with the 
examination revealed a stable left total knee arthroplasty.  
The examiner diagnosed the Veteran with traumatic arthritis 
and noted that the effect on daily activities was severe for 
exercise and recreation and prevents sports, but all other 
daily activities are only moderately or mildly affected.  

The Board concludes that the above evidence fails to 
demonstrate that the Veteran's residuals as of July 1, 2007, 
were characteristic of the criteria contemplated by a 60 
percent disability rating.  Rather, such evidence 
demonstrates more 'intermediate' degrees of residuals.  Thus, 
the Board will consider entitlement to a higher rating under 
Diagnostic Codes 5256, 5261, and 5262, as directed by 
Diagnostic Code 5055.

Diagnostic Code 5262 provides for a 30 percent disability 
rating when there is malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum disability rating 
of 40 percent is not warranted absent evidence of nonunion of 
the tibia and fibula with loose motion, requiring a brace. 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The Board notes, the 
Veteran's disability is not characterized by nonunion of the 
tibia and fibula with loose motion, requiring a brace.  Thus, 
as of July 1, 2007, he is not entitled to a rating in excess 
of 30 percent pursuant to Diagnostic Code 5262.  Similarly, 
there is no competent evidence of ankylosis of the knee; a 
higher rating under Diagnostic Code 5256 is therefore also 
not warranted.  

Diagnostic Code 5261 provides for a 10 percent rating when 
extension is limited to 10 degrees, a 20 percent rating when 
extension is limited to 15 degrees, a 30 percent rating when 
extension is limited to 20 degrees, a 40 percent rating when 
extension is limited to 30 degrees, and, finally, a 50 
percent rating when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  As noted above the 
Veteran's range of motion was last determined to be 0 to 90 
degrees, and therefore noncompensable under Diagnostic Code 
5261.

As for the Veteran's limitation of extension (Diagnostic Code 
5261), for the period of July 1, 2007 to March 13, 2008, the 
record demonstrates no limitation of extension, even with 
consideration of the DeLuca factors.  The Board acknowledges, 
according to the July 2006 and August 2007 C&P examinations, 
that the Veteran experiences some limitation on motion with 
pain upon repetitive use from 0 to 80 degrees with additional 
loss of motion in flare-ups.  However, this limitation on 
motion caused by pain does not reach the level necessary to 
increase the Veteran's disability rating as it is not 
described as severe.  

The Board again acknowledges the Veteran's lay statements 
that his left knee disability is worse than the 30 percent 
rating assigned from July 1, 2007 to March 13, 2008.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
degenerative changes, left knee, to include postoperative 
residuals of a total left knee replacement.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).

Thus, from July 1, 2007 to March 13, 2008, the preponderance 
of the evidence is against the assignment of an rating higher 
than 30 percent, including the assignment of a separate 
rating for instability or a scar.  Under such circumstances 
the benefit- of-the-doubt rule does not apply, and the claim 
must also be denied for this period of the appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
From March 13, 2008

According to the November 2008 C&P examination, the pain 
associated with the Veteran's left knee has increased since 
March 2008.  The examination report notes that the Veteran 
has been wearing a brace since March 2008 because he walks 
with a limp and his knee gets tight when he's not wearing his 
brace.  Upon examination, it is noted that there is moderate 
effusion and medial and lateral and superior tenderness.  The 
Veteran's knee exhibited no heat or redness and medial and 
lateral collateral ligaments were intact.  The examination 
report further revealed that Lachman's test was positive and  
the posterior drawer test was negative.  The range of motion 
was 0 to 90 degrees with severe pain on motion since March 
2008 that ends at 95 degrees.  The examiner notes that the 
Veteran's left knee presents a moderate disability with 
progression.  Finally the examiner notes that the Veteran's 
knee is not ankylosed.

With consideration of the above, the Board finds that the 
Veteran's severe pain on motion meets the criteria for the 60 
percent disability rating under Diagnostic Code (DC) 5055 for 
the period from March 13, 2008.  The Board notes that DC 5055 
requires that entitlement to a higher rating under Diagnostic 
Codes 5256, 5261, and 5262, be considered, however as none of 
these diagnostic codes allow for a rating above 60 percent, 
the Board finds that evaluation under these codes is 
unnecessary.  Indeed, the Veteran's current 60 percent 
disability rating for degenerative changes, left knee, 
including postoperative residuals of a total left knee 
replacement is the highest disability rating available 
considering the limitations under 38 C.F.R § 4.68.  See 38 
C.F.R § 4.68 (stating that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed).  As noted above, combined evaluations for 
disabilities below the knee shall not exceed 40 percent, 
however, the 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Amputation not 
improvable by prosthesis controlled by natural knee action 
can be rated at 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5164.  As such, the Board finds that a 60 percent 
disability rating is the highest available for the Veteran's 
left knee disability.  Thus, as of March 13, 2008, the 
preponderance of the evidence is against the assignment of a 
rating higher than 60 percent.  Under such circumstances the 
benefit- of-the-doubt rule does not apply, and the claim must 
also be denied for this period of the appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes, additionally, there is no competent evidence 
of instability or scarring warranting separate evaluation for 
either period addressed in this decision.  The Board notes 
that according to the various C&P examinations, the Veteran 
has a 22cm scar on his left knee that is numb to the touch, 
not raised, not depressed, and nonadherent and well healed.  
As such, the weight of the medical evidence fails to show 
that such scarring is painful; it is also fails to show 
subjective complaints of a painful scar from the Veteran.

Finally in Thun, the Court held that the determination of 
whether a Veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning 
with a threshold finding that the evidence before VA 
'presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.'  In other words, in considering 
whether referral for extraschedular consideration is 
appropriate the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule.  Id.  

The Board notes that the criteria in the Rating Formula 
pertaining to the Veteran's left knee disability focuses on 
limitations with regard to range of motion and any pain 
associated with or increasing limitation on motion.  As noted 
above, the Veteran was afforded with compensation and pension 
examinations with regard to his claim in July 2006, August 
2007, and November 2008.  The various medical reports 
indicate that the Veteran has not worked since his left total 
knee replacement and he retired in August 2006 after working 
for 40 years for the federal government, 30 of those years 
with the Post Office.  The July 2006 examination did note 
that the Veteran missed some work as a result of the pain he 
experience with his knees, and various other disabilities.  
The Board does not dispute that the Veteran's service-
connected left knee demonstrates some interference with his 
employment.  However, such interference is adequately 
compensated based upon the 60 percent assigned.  Thus, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating for degenerative changes, 
including postoperative residuals of a total left knee 
replacement, rated as 30 percent disabling from July 1, 2007 
to March 13, 2008, is denied.

Entitlement to an increased rating for degenerative changes, 
including postoperative residuals of a total left knee 
replacement, rated as 60 percent disabling since March 13, 
2008, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


